Citation Nr: 1234089	
Decision Date: 09/28/12    Archive Date: 10/09/12

DOCKET NO.  03-18 715	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

1.  Entitlement to an initial schedular rating higher than 10 percent for a Morton's neuroma of the left foot, including a separate rating for surgical scarring.

2.  Entitlement to a higher rating for this disability alternatively on an 
extra-schedular basis under the provisions of 38 C.F.R. § 3.321(b)(1).

3.  Entitlement to a total disability rating based on individual unemployability (TDIU), also including on an extra-schedular basis but, instead, under the provisions of 38 C.F.R. § 4.16(b).



REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARINGS ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

William J. Jefferson III, Counsel


INTRODUCTION

The Veteran had active military service from July 1964 to May 1966. He also had a period of active duty for training (ACDUTRA) at Officer Candidate School (OCS) from August 17, 1963 to September 13, 1963.

This appeal to the Board of Veterans' Appeals (Board) is from a February 2003 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO).  In that decision, the RO denied the Veteran's claim of entitlement to service connection for a Morton's neuroma of his left foot.

In August 2004, the Veteran had a hearing at the Board's offices in Washington, DC, before a Veterans Law Judge (Central Office Hearing).  In December 2004, the Board reframed the issue as entitlement to service connection for a bilateral foot disorder to more accurately reflect and encompass the Veteran's contentions.  The Board then proceeded to remand this claim for further development. 

In January 2006, while the case was on remand, the RO granted service connection for the left foot Morton's neuroma and assigned an initial 10 percent rating for this disability retroactively effective from December 4, 2002, date of receipt of this claim.  The Veteran appealed for a higher initial rating for this disability.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (where an appealed claim for service connection is granted during the pendency of the appeal, a second Notice of Disagreement (NOD) thereafter must be timely filed to initiate appellate review of the claim concerning "downstream" issues such as the compensation level assigned for the disability and effective date).  See also Fenderson v. West, 12 Vet. App. 119, 125-26 (1999) (indicating that when a Veteran appeals an initial rating, VA adjudicators must consider whether to "stage" the rating, meaning assign different ratings at different times since the effective date of the award if there have been occasions when the disability has been more severe than at others).

In August 2009 the Veteran testified at another hearing before the Board, this time at the RO (Travel Board hearing) and this time before an Acting Veterans Law Judge.  Subsequently, both of the Veterans Law Judges that had presided over his hearings and had heard his testimony concerning his claim participated in the further disposition of the claim.  Veterans Law Judges who conduct hearings must participate in making the final determination of the claim involved.  38 U.S.C. § 7107(c); 38 C.F.R. § 20.707.  By law, appeals can be assigned only to an individual Veterans Law Judge or to a panel of not less than three members.  See 38 U.S.C.A. § 7102(a).  Thus, when an appellant has had a hearing before two separate Veterans Law Judges during an appeal, and these hearings covered one or more common issues, a third Veterans Law Judge is assigned to the panel after the second Board hearing has been held and the appeal is then ready for appellate review.  In Arneson v. Shinseki, 24 Vet. App. 379 (2011), the Court interpreted 38 C.F.R. § 20.707 as requiring that an appellant must be provided the opportunity for a hearing before all three Veterans Law Judges involved in a panel decision.  So, by letter, the Veteran was offered this opportunity of a hearing before a third Veterans Law Judge.  And, to this end, a panel of three Veterans Law Judges composed of the two who had presided over her prior Board hearings, plus another Veterans Law Judge, decided both the increased initial rating claim on appeal and the underlying service-connection claim that preceded it.  See 38 U.S.C.A. §§ 7102(a), 7107(c).  In a December 2009 decision, the Board granted service connection for bilateral post-traumatic mid-foot arthritis with multiple hammertoes, but denied the appellant's claim for an initial rating higher than 10 percent for the left foot Morton's neuroma.

He appealed that portion of the Board's decision denying an initial rating higher than 10 percent for this left foot Morton's neuroma to the United States Court of Appeals for Veterans Claims (Court/CAVC).  In August 2010, his representative before the Court and VA's Office of General Counsel filed a Joint Motion asking the Court to vacate this portion of the Board's decision and to remand this claim for further development and readjudication in compliance with directives specified.  The Court granted this Joint Motion for Remand in a September 2010 Order.  Consideration also is required as to whether a separate compensable rating is warranted for the post-operative residuals of the operation to remove the left foot neuroma, whether due to scarring or functional deficits.

In March 2011, in compliance with the instructions of the Joint Motion for Remand, the Board remanded the claim to the RO via the Appeals Management Center (AMC) in Washington, DC, for further development and consideration.

In November 2011, the Board informed the Veteran that he had the option of having an additional hearing before another Veterans Law Judge.  38 U.S.C.A. §§ 7107(c), 7102(a); 38 C.F.R. §§ 19.3.  In December 2011, in response, he indicated that he wanted another hearing.  So, in March 2012, the Board again remanded his claim to the RO via the AMC to schedule him for the next available videoconference hearing.  He had this additional hearing in August 2012 before the undersigned Veterans Law Judge of the Board.

The Board also sees that, during a May 2011 VA compensation examination, so while this claim was on remand, the Veteran reported that his foot pain prevented him from working.  He also testified during his August 2012 videoconference hearing before the Board that he had been retired for about 18 years, but that the pain and discomfort in his foot was one of the reasons he retired.  Hence, he has raised a derivative claim for a TDIU.  38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16, 4.18, 4.19.  The U. S. Court of Appeals for Veterans Claims (Court/CAVC) has held that a request for a TDIU, whether expressly raised by a claimant or reasonably raised by the record, is an attempt to obtain an appropriate rating for disability or disabilities and is part of a claim for increased compensation.  Mayhue v. Shinseki, 24 Vet. App. 273 (2011).  In Roberson v. Principi, 251 F.3d 1378, 1384 (2001), the U.S. Court of Appeals for the Federal Circuit (Federal Circuit Court) held that once a claimant:  (1)submits evidence of a medical disability, (2) makes a claim for the highest possible rating, and (3) submits evidence of unemployability, an informal TDIU claim is raised under 38 C.F.R. § 3.155(a).  And as the Court more recently explained in Rice v. Shinseki, 22 Vet. App. 447 (2009), if the Board determines the TDIU claim requires further development before being adjudicated, the appropriate disposition is to remand the TDIU claim.  Remands to the RO generally are via the AMC.  VA's Office of General Counsel also has indicated that remanding the derivative TDIU claim does not preclude the Board from going ahead and deciding the claim for a higher rating for the disability that formed the basis of the TDIU claim.  VAOPGCPREC 6-96 (Aug. 16, 1996) and VAOGCPREC 12-2001 (July 6, 2001).

The Board therefore is going ahead and deciding the claim for a higher rating for the Morton's neuroma of the left foot, including considering whether a separate rating is warranted for the surgical scarring, but instead remanding this derivative TDIU claim to the RO via the AMC for all appropriate development and consideration - including, as will be explained, possible referral of this claim to the Director of Compensation and Pension (C&P) Service for consideration of a TDIU on an extra-schedular basis under the special provisions of 38 C.F.R. § 4.16(b) and/or a higher rating for the left foot disability on an 
extra-schedular basis under the special provisions of 38 C.F.R. § 3.321(b)(1).


FINDINGS OF FACT

1.  The Morton's neuroma of the left foot has associated tissue pathology that causes left foot pain and resulting functional impairment manifested by a decrease in foot function and impaired mobility; these symptoms more closely approximate the criteria for moderately severe foot injury, Diagnostic Code 5284, but no more.

3.  There is no objective evidence that scarring from the excision of the Morton's neuroma from the left foot is tender or painful on its own or by itself to require a separate rating.


CONCLUSION OF LAW

The criteria are met for a higher 20 rating for the Morton's neuroma of the left foot, though no greater rating, including for a separate rating for the associated scarring from the surgery.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1-4.7, 4.72, Diagnostic Codes (DCs) 5279, 5284, 7800-7805 (2002 & 2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA has duties to notify and assist a claimant in substantiating a claim for VA benefits upon receipt of a complete or substantially complete application.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will obtain and assist the claimant in obtaining; and (3) that the claimant is expected to provide.  See 38 C.F.R. § 3.159(b)(1); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Charles v. Principi, 16 Vet. App. 370, 373-74 (2002).

These VCAA notice requirements apply to all five elements of a service-connection claim:  (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  Thus, this notice must include information that a "downstream" disability rating and an effective date for the award of benefits will be assigned if service connection is granted.  Id., at 486.

Ideally, VCAA notice should be provided prior to an initial unfavorable decision on a claim by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II). If, however, for whatever reason it was not, or the notice provided was inadequate, this timing error can be effectively "cured" by providing any necessary VCAA notice and then going back and readjudicating the claim - such as in a statement of the case (SOC) or supplemental SOC (SSOC), such that the intended purpose of the notice is not frustrated and the Veteran is given an opportunity to participate effectively in the adjudication of the claim.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

In this case, a letter satisfying the notice requirements of 38 C.F.R. § 3.159(b)(1) was sent to the Veteran in December 2002.  The letter informed him of the evidence required to substantiate his claim and of his and VA's respective responsibilities in obtaining this supporting evidence.  Keep in mind that his claim at that time was for service connection for a foot disorder, subsequently granted in the January 2006 decision, so his appeal for a higher disability evaluation than 10 percent for a Morton's neuroma of the left foot concerns a "downstream" element of his claim.  In Goodwin v. Peake, 22 Vet App 128 (2008), the Court held that once a decision awarding service connection, a disability rating, and an effective date has been made, section 5103(a) notice has served its intended purpose, and its application is no longer required because the claim as it arose in its initial context has been substantiated.  See also Dingess, 19 Vet. App. at 490.  Thereafter, once an NOD has been filed, for example contesting a "downstream" issue, the notice requirements of 38 U.S.C. §§ 5104 and 7105 regarding a rating decision and SOC control as to the further communications with the Veteran, including as to what evidence is necessary to establish a more favorable decision with respect to downstream elements of the claim.  See also Dunlap v. Nicholson, 21 Vet. App. 112 (2007) and VAOPGCPREC 8-2003 (Dec. 22, 2003).  And, here, following remand by the Board in March 2011, the Veteran received this required notice in a March 2011 letter from the AMC, as well as in an August 2011 SSOC.  So he has received all required VCAA notice. 

VA also has a duty to assist him in developing this claim.  This duty includes assisting him in the procurement of records and providing an examination when necessary to decide the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all necessary development has been accomplished, however, and therefore appellate review may proceed without prejudicing him.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The record includes statements and hearing testimony, private treatment records, service treatment records (STRs), and VA treatment records.  Additionally, subsequent to the March 2011 Board remand, in May 2011, the Veteran was afforded a VA compensation examination to assess the severity of his service-connected left foot disability.  And the report of this additional examination addresses the concerns raised in the Board's remand of this claim in terms of evaluating his left foot disability.  So there has been compliance with this remand directive.  Stegall v. West, 11 Vet. App. 268 (1998) (where the remand orders of the Court or Board are not complied with, the Board itself commits error as a matter of law when it fails to ensure compliance, and further remand will be mandated).  See also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Chest v. Peake, 283 Fed. App. 814 (Fed. Cir. 2008); and Dyment v. West, 13 Vet. App. 141,146-47 (1999) (indicating situations when it is permissible to have "substantial", even if not "exact" or "total" compliance with a remand directive).  As a result, no further assistance to him is required to fulfill VA's duty to assist in developing his claim. 

II.  A Rating Higher than 10 percent for the Morton's Neuroma of the Left Foot

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in the VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating; otherwise, the lower rating is assigned. 38 C.F.R. § 4.7.  All reasonable doubt material to the determination is resolved in the Veteran's favor.  38 C.F.R. § 4.3.  His entire history is reviewed when making disability evaluations.  See generally, 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).

Since the Veteran's claim arises from his disagreement with the initial rating assigned following the granting of service connection, some further discussion of the Fenderson case is warranted.  Fenderson v. West, 12 Vet. App. 119, 125-126 (1999).  In Fenderson, the Court noted the distinction between a new claim for an increased evaluation of a service-connected disability and a case, as here, in which the Veteran expresses dissatisfaction with the assignment of an initial disability evaluation where the disability in question has just been service connected.  In this instance, when the Veteran has expressed dissatisfaction with the assignment of an initial rating, VA must assess the level of disability from the date of initial application for service connection and determine whether the level of disability warrants the assignment of different disability ratings at different times over the life of the claim - a practice known as "staged" rating.  Fenderson, 12 Vet. App. 125-126.  This concept and practice since have been extended to claims that do not involve initial ratings, rather, also established ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

In January 2006, the RO granted service connection for a Morton's neuroma of the left foot and assigned an initial 10 percent rating for this disability retroactively effective from December 4, 2002, the date of receipt of this claim.  In addition, the Veteran had surgical scarring from removal of the neuroma, so that has been associated with this disability.  A separate rating is available for disability that is not being compensated by an existing rating since this would not violate VA's 
anti-pyramiding regulation, 38 C.F.R. § 4.14.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994) (holding that evaluations for distinct disabilities resulting from the same injury could be combined so long as the symptomatology for one disability was not "duplicative of or overlapping with the symptomatology" of the other disability). 

Concerning the service-connected Morton's neuroma of the left foot, as mentioned, the Veteran is currently assigned a 10 percent rating under DC 5279 for anterior metatarsalgia (Morton's Disease).  However, this 10 percent evaluation is the maximum rating available under this DC.  He therefore must look elsewhere to receive a higher rating.

Generally, the Board is required to consider additional functional loss the Veteran may have by virtue of other factors as described in 38 C.F.R. §§ 4.40, 4.45, and 4.59.  See DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  However, the provisions of 38 C.F.R. §§ 4.40 and 4.45 should only be considered in conjunction with the Diagnostic Codes predicated on limitation of motion and only when the Veteran is not already receiving compensation at the maximum level permitted for limitation of motion, keeping in mind the Veteran already, as mentioned, has the highest possible rating under DC 5279.  Johnson v. Brown, 9 Vet. App. 7 (1996).

Another potentially applicable DC, however, is DC 5284 that concerns "other" foot injuries.  A 10 percent rating is assigned under DC 5284 for "moderate" foot injuries.  A 20 percent rating is assigned for "moderately severe" foot injuries.  A 30 percent rating is assigned for "severe" foot injuries.  And a Note to DC 5284 provides that a 40 percent rating is assigned with actual loss of use of the foot.

Review of the Veteran's medical history shows complaints during his service of (left) foot pain, with a diagnosis of Morton's neuroma and subsequent excision in 1965.  Subsequent complaints, including those in his December 2002 claim applicaton (on VA Form 21-526), consist of constant and continuous pain when standing or attempting to walk prolonged distances.

During an October 2005 VA podiatry examination, he reported bilateral foot pain and indicated that a surgical excision of the left foot neuroma during service had not relieved his painful symptoms.  On objective physical examination he presented with a pronounced antalgic gait.  The surgical scar over the dorsum of his left foot was observed, but no pertinent findings were reported.  The examiner reported a left foot "stump" neuroma post-operatively, causing neuroma symptoms.

VA outpatient records dated in 2006 and 2007 show the Veteran received treatment for foot-related problems and issues, including foot pain, most of which is directed to his other service-connected disability, his hammertoes.  It also was reported that he had unsuccessfully tried every conceivable type of orthotic.

During his May 2011 VA compensation examination of his feet, the Veteran reported experiencing intermittent scar pain since the June 1965 surgical excision of the neuroma from his left foot.  The pain was described as 4/6.  He stated that it prevented him from working.  He reported using Ibuprofen for the pain and Percocet when he had severe pain.  He denied flare-ups, but he said the pain was intermittent and may occur at any time.  The pain was precipitated by activity and relieved by rest.  He reported pain at least every other day, usually 4/10 in severity and a duration of 12-24 hours.  There was mild/moderate limitation of motion (LOM) or decrease in function due to flare.  He used a cane.  It was affirmatively indicated that, regarding occupational effects, the problem impaired his mobility.  His functional limitations on standing and walking included his walking with a limp.  The physical examination revealed a surgical scar between the wesbpace of the left 4th and 5th  toes, extending over the forefoot, and 55 mm in length.  It was reported that, with respect to the scar, there was no painful motion, edema, instability, weakness or tenderness.  The diagnosis was scar tissue 

This evidence, when also considering the benefit-of-the-doubt-rule of 38 U.S.C.A. § 5107(b) and 38 C.F.R. § 4.3, supports assigning a higher 20 percent rating for this left foot disability under DC 5284, though no greater rating or a separate rating for the associated scarring.

The record shows the Veteran's ongoing left foot pain complaints associated with his left foot Morton's neuroma, which have been clinically characterized in the past as a post-operative stump neuroma, causing neuroma symptoms.  However, more detailed medical findings evidenced during his May 2011 VA podiatry examination show functional impairment of this foot, so not just pain but consequent disability on account of this chronic pain.  

As already alluded to, when evaluating musculoskeletal disabilities that are at least partly rated on the extent there is limitation of motion, VA may, in addition to applying schedular criteria, consider granting a higher rating in cases in which the claimant experiences additional functional loss due to pain, weakness, excess 

fatigability, or incoordination, including with repeated use or during flare-ups, assuming these factors are not already contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40 , 4.45, and 4.59; DeLuca, supra.  Although § 4.40 does not require a separate rating for pain, it does provide guidance for determining ratings under other diagnostic codes assessing musculoskeletal function.  Painful motion is an important factor of disability, and it is the intention of the Rating Schedule to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  See 38 CF.R. § 4.59.  See also Burton v. Shinseki, 25 Vet. App. 1 (2011) (holding that 38 C.F.R. 4.59 is not just limited to cases where there is arthritis).

Functional loss due to pain is rated at the same level as functional loss where motion is impeded.  Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  Pursuant to § 4.59, painful motion should be considered limited motion, even though a range of motion may be possible beyond the point when pain sets in.  See Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995).

A finding of functional loss due to pain, however, must be supported by adequate pathology and evidenced by the visible behavior of the Veteran.  38 C.F.R. § 4.40; Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  Moreover, although pain may cause a functional loss, pain itself does not constitute functional loss.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011) (emphasis added).  Rather, pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  Id.; see 38 C.F.R. § 4.40.

Here, the record is replete with instances of when the Veteran complained of chronic, albeit intermittent, pain in his left foot.  But, as importantly, there also is the required indication of resultant impairment from a functional standpoint.  His left foot symptoms, including his foot pain, have objectively been assessed as causing mild-to-moderate decrease in (foot) function, as well as impaired (foot) mobility.  He reportedly uses of over-the-counter, as well as controlled prescription medication for pain, and he uses a cane to ambulate, and he walks with a limp.  Although these later problems are not clearly disassociated from his service-connected right foot disability, it is apparent that the additional objectively demonstrated left foot symptoms that are shown, and are associated with the left foot Morton's neuroma, closely approximate a "moderately severe" foot injury under DC 5284, so the level of disability contemplated by a higher 20 percent rating.  The functional impairment now shown is due to affected tissue associated with the Morton's neuroma, and not the neuroma excision scar itself, and these additional left foot symptoms were not detailed in any previous medical findings. 

The Board is confident this higher rating contemplates the extent of impairment associated with the left foot Morton's neuroma.  In comparison, "severe" foot injury or even greater, loss of use of this foot, has not been shown so as to in turn warrant assigning even higher 30 or 40 percent ratings, respectively, under DC 5284.  That said, it is apparent from the evidence, including the Veteran's credible hearing testimony, that this higher level of impairment attributable to the Morton's neuroma of his left foot has been existing for some time, so the higher 20 percent rating he is receiving in this decision will be retroactively effective from the receipt of this claim on December 4, 2002.  The Board cannot "stage" this rating under Fenderson, however, as this represents his maximum level of disability at all times since.

III.  A Separate Evaluation for the Surgical Scarring

As part of the issue on appeal and pursuant to the September 2010 Joint Motion for Remand from the parties, the Board must also consider the potential application of a separate rating for the surgical scarring due to excision of the left Morton's neuroma. It is noted that a claimant may not be compensated twice for the same symptomatology as "such a result would overcompensate the claimant for the actual impairment of his earning capacity." Brady v. Brown, 4 Vet. App. 203, 206 (1993) (interpreting 38 U.S.C.A. § 1155). However, if a Veteran has separate and distinct manifestations attributable to the same injury, they should be compensated under different diagnostic codes. See Esteban v. Brown, 6 Vet. App. 259 (1994); Fanning v. Brown, 4 Vet. App. 225, 230 (1993). 

The appellant contends that the surgical scar associated with his left foot Morton's neuroma disability is tender and painful at times. He also argues that the surgical scarring has adversely affected the functioning of his left foot. 

In that August 2010 Joint Motion for Remand, the parties determined that while the Board had considered post-surgical scarring of the Veteran's left foot Morton's neuroma under 38 C.F.R. § 4.118, under DC 7801 (deep linear scars other than the head, face, or neck), and 7802 (superficial non-linear scars other than the head, face, or neck), it had not considered DC 7804 (painful or unstable scars) or DC 7805 (other disabling effects of scarring) (2010). 

Generally, in a claim for an increased rating, where the rating criteria are amended during the course of the appeal, the Board considers both the former and the current schedular criteria but, should an increased rating be warranted under the revised criteria, that award may not be made effective before the effective date of the change. See VAOPGCPREC 7- 2003 (Nov. 19, 2003); 38 U.S.C.A. § 5110(g) (West 2002); 38 C.F.R. § 3.114. For a decade, a precedent decision of the Court had required that "where the law or regulation changes after a claim has been filed or reopened but before the administrative or judicial appeal process has been concluded, the version most favorable to appellant should and we so hold will apply unless Congress provided otherwise or permitted the Secretary of Veterans Affairs (Secretary) to do otherwise and the Secretary did so." Karnas v. Derwinski, 1 Vet. App. 308, 313 (1991). However, the Court of Appeals for the Federal Circuit expressly overruled the Karnas case in Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003), holding that a new law or regulation applies, if at all, only to the period beginning with the effective date of that new law or regulation. 

Effective August 30, 2002, VA revised the rating schedule for evaluating skin disabilities. 38 C.F.R. § 4.118 (2003). Here, because the Veteran's claim for an increased evaluation for the left foot Morton's neuroma disability, to include consideration of the surgical scarring residuals was submitted in December 2002, consideration need only be given to the new rating criteria. 

The Board notes that, as of October 23, 2008, revised provisions for evaluating scars were enacted. This new regulation, however, indicates that the revised provisions are applicable only to claims received on or after October 23, 2008. Accordingly, these revisions do not apply to the present case. 73 Fed. Reg. 54,708 (Sept. 23, 2008). Rather, the Veteran's scar will be considered solely under the criteria effective between December 4, 2002 and October 22, 2008. 

During this time, under DC 7801, as applies to scars other than on the head, face, or neck, that are deep or that cause limited motion. Under this code, a 10 percent evaluation is warranted if the scar covers an area or areas exceeding 6 square inches (39 sq. cm.). A 20 percent evaluation will be assigned if the area exceeds 12 sq. in. (77 sq. cm.). If the area involved exceeds 72 sq. in. (465 sq. cm.), a 30 percent evaluation will be assigned. A maximum 40 percent disability will be warranted if the area exceeds 144 sq. in. (929 sq. cm.). Note (2): A deep scar is one associated with the underlying soft tissue damage. 

DC 7802 applies to scars, other than on the head, face, or neck, that are superficial and do not cause limited motion. Note (2) A superficial scar is one not associated with underlying soft tissue damage. To be compensable under this DC, the scar must cover an area or areas of 144 square inches (929 square centimeters) or greater. It provides for a maximum 10 percent rating. Note (2) A superficial scar is one not associated with underlying soft tissue damage.

Under DC 7803 provides a maximum 10 percent evaluation for scars that are superficial and unstable. An unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar. Note (2) A superficial scar is one not associated with underlying soft tissue damage. 

Under Diagnostic Code 7804 (as in effect prior to October 23, 2008), a 10 percent rating is warranted for superficial scars that are painful on examination. This is the maximum evaluation available under this diagnostic code. Note (1): A superficial scar is one not associated with underlying soft tissue damage. Note (2): In this case, a 10-percent evaluation will be assigned for a scar on the tip of a finger or toe even though amputation of the part would warrant a compensable evaluation. 

Under Diagnostic Code 7805 (as in effect prior to October 23, 2008), scars may also be rated based on limitation of function of affected part. 

Clinical data specifically relating to the Morton's neuroma excision scar is found in the May 2011 VA medical examination of the feet. The physical examination showed a surgical scar between the webspace of the left 4th and 5th toes, extending over the forefoot, 55 mm in length. It was specifically noted in the examination that there was no objective evidence of symptoms specifically associated with the neuroma excision scar, to include painful motion or tenderness. The examination diagnosis was scar tissue pain syndrome. 

The Board concedes the Veteran's uncontradicted complaints of pain associated with his left foot scar as competent and credible. See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Barr v. Nicholson, 21 Vet. App. 303, 310 (2007); and 38 C.F.R. § 3.159(a)(2). 

However, here, there is no objective medical evidence of any symptoms that are actually due to the Morton's Neuroma surgical excision scar. It has been clinically reported that the left foot Morton's neuroma excision scar itself, did not exhibit any objective evidence of pain or tenderness. There is also no evidence of limitation of function associated with the surgical scar. There is not information to suggest or indicate that the surgical scar is deep. The medical evidence shows that the scar is 55 mm or 5.5 cm, or 2.2 inches in length, so it is not an area that exceeds 6 square inches (39 sq. cm). As noted above, additional functional impairment has been associated with the Morton's neuroma, but not the excision scar itself as has been described. 

So with respect to that part of the claim for a separate evaluation for surgical scarring due to the excision of the left foot Morton's neuroma, the Board finds that the preponderance of the evidence is against the claim. There is no basis for a compensable rating under the applicable regulations, and a separate compensable rating for this scar is not warranted.


ORDER

A higher 20 percent rating is granted for the Morton's neuroma of the left foot retroactively effective from December 4, 2002, under DC 5284 rather than 5279, subject to the statutes and regulations governing the payment of VA compensation.

But a separate compensable rating for the associated surgical scarring is denied.


REMAND

There remains for consideration whether the Veteran is entitled to an even higher rating for the Morton's neuroma of his left foot on an extra-schedular basis and/or whether he is entitled to a TDIU, including on an extra-schedular basis.  Ordinarily, VA's Rating Schedule will apply unless there are exceptional or unusual factors or circumstances that would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993); 38 C.F.R. § 3.321(a), (b) (2011). 

According to § 3.321(b)(1), an extra-schedular disability rating is warranted upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993). 

The Court has held that the question of an extra-schedular rating is a component of a Veteran's claim for an increased rating.  See Bagwell v. Brown, 9 Vet. App. 157 (1996).  Bagwell stands for the proposition that the Board may deny extra-schedular ratings, provided that adequate reasons and bases are articulated.  See VAOPGCPREC 6-96 (Board may deny extra-schedular ratings, provided that the RO has fully adjudicated the issue and followed appropriate appellate procedure).  Bagwell left intact a prior holding in Floyd v. Brown, 9 Vet. App. 88, 95 (1996), wherein the Court had found that when an extra-schedular grant may be in order, that issue must be referred, pursuant to 38 C.F.R. § 3.321, to those "officials who possess the delegated authority to assign such a rating in the first instance."  See also Shipwash v. Brown, 8 Vet. App. 218, 227 (1995). 

In a rather recent case, the Court clarified the analytical steps necessary to determine whether referral for extra-schedular consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  The threshold factor for extra-schedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  If the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.  Id.

Concerning a TDIU, it may be assigned under 38 C.F.R. § 4.16(a) or (b), depending on whether the Veteran meets the threshold minimum disability rating requirements of 4.16(a).

A total disability rating for compensation purposes may be assigned on the basis of individual unemployability,  that is, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  38 C.F.R. § 4.16(a).  If there is only one service-connected disability, it must be rated at 60 percent or more; whereas if there are two or more disabilities, at least one disability must be rated at 40 percent or more, and there must be sufficient additional disability to bring the combined rating to 70 percent or more.  Id.  Disabilities of common etiology or origin (single accident), affecting both upper and lower extremities, etc., will be considered as one collective disability for purposes of determining whether a Veteran satisfies these rating requirements.  Id.


If a Veteran fails to meet these threshold minimum percentage standards enunciated in 38 C.F.R. § 4.16(a), rating boards should refer to the Director of Compensation and Pension Service for extra-schedular consideration all cases where the Veteran is unable to secure or follow a substantially gainful occupation by reason of service-connected disability. 38 C.F.R. § 4.16(b).  See also Fanning, supra.  Thus, the Board must determine whether there are circumstances in this case, apart from any non-service-connected conditions and advancing age, which would justify granting a TDIU.  38 C.F.R. §§ 3.341(a), 4.19. See also Van Hoose v. Brown, 4 Vet. App. 361 (1993); Hodges v. Brown, 5 Vet. App. 375 (1993); Blackburn v. Brown, 4 Vet. App. 395 (1993); and Hersey v. Derwinski, 2 Vet. App. 91, 94 (1992). 

Although the Board may not assign an extra-schedular rating in the first instance, it must specifically adjudicate whether to refer a case for extra-schedular evaluation when the issue either is raised by the claimant or reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).

During his recent August 2012 videoconference hearing before the Board, the testified that he had been retired for about 18 years.  He also stated, however, that his foot disability had affected his work and, indeed, was one of the reasons (so apparently not the only reason) that he retired.  He made similar claims during his VA compensation examination the prior year, in May 2011, when he said his foot pain prevented him from working.  Again, these assertions raise the derivative claims for a TDIU, including possibly under 38 C.F.R. § 4.16(b) if he does not have sufficient ratings under subpart (a) of this regulation, and/or a higher rating for his left foot disability on an extra-schedular basis under the special provisions of 38 C.F.R. § 3.321(b)(1).

The Veterans Court (CAVC) has recognized that "the effect of a service-connected disability appears to be measured differently for purposes of extra-schedular consideration under 38 C.F.R. § 3.321(b)(1)  . . . and for purposes of a TDIU claim under 38 C.F.R. § 4.16."  See Kellar v. Brown, 6 Vet. App. 157, 162 (1994).  The former requires marked interference with employment; whereas the latter requires evidence of unemployability.  Id.; see also Thun v. Peake, 22 Vet. App. 111 (2008), ("[E]xtraschedular consideration [under § 3.321] may be warranted for disabilities that present a loss of earning capacity that is less severe than one where the Veteran is totally unemployable.")

At present, the Veteran's service-connected disabilities are:  right posttraumatic mid-foot arthritis with multiple hammertoes, lumbar spine intervertebral disc syndrome with degenerative arthritis, right and left lower extremity radiculopathy associated with the lumbar spine disability, each evaluated as 10-percent disabling.  Also, per the above Board decision, he now has a higher 20 percent disability rating for the Morton's neuroma of his left foot, which included consideration of whether a separate evaluation warranted for the associated surgical scarring.

Other information in the claims file indicates he is a former orthodontist, presumably requiring a 4-year college education, then a dental school education, and also additional education for his dental specialty as an orthodontist.

His combined disability evaluation is now 50 percent, so he does not have a sufficient rating for consideration of a TDIU, that is, without resorting to the special extra-schedular provisions of § 4.16(b), which permit the assignment of a TDIU on the basis of unemployability alone.  He could alternatively receive additional compensation for his underlying left foot disability, also on an extra-schedular basis, under 38 C.F.R. § 3.321(b)(1).

As the Court pointed out in Friscia v. Brown, 7 Vet. App. 294, 297 (1994), the Board may not reject a claim for a TDIU without producing evidence, as distinguished from mere conjecture, that the Veteran can perform work that would produce sufficient income to be other than marginal.  See, too, Ferraro v. Derwinski, 1 Vet. App. 362, 331-32 (1991). 

As such, the proper disposition here is for the Board to remand, rather than refer, the TDIU component of this increased-rating claim to the RO as the agency of original jurisdiction (AOJ) for proper development and adjudication.


Accordingly, these remaining claims are REMANDED for the following action:

1.  Advise the Veteran of the type of information and evidence needed to substantiate his derivative TDIU claim, including apprising him of his and VA's respective responsibilities in obtaining this necessary supporting evidence.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002). 

2.  After giving him time to respond to this additional notice, schedule a VA examination for a medical opinion concerning the likelihood (very likely, as likely as not, or unlikely) his service-connected disabilities preclude him from obtaining and maintaining substantially gainful employment versus just marginal employment in comparison when considering his level of education, prior work experience and training, etc., but not his advancing age and occupational impairment on account of disabilities that are not service connected.

His service-connected disabilities are:  right posttraumatic mid-foot arthritis with multiple hammertoes, lumbar spine intervertebral disc syndrome with degenerative arthritis, right and left lower extremity radiculopathy associated with the lumbar spine disability, each evaluated as 10-percent disabling, and Morton's neuroma of his left foot, now evaluated higher as 20-percent disabling.  

And his prior profession was as an orthodontist.


To facilitate making this important determination, have the designated examiner review the claims file for the pertinent medical and occupational history, including a complete copy of this decision and remand.

3.  Determine whether the Veteran is entitled to 
extra-schedular consideration under 38 C.F.R. §§ 3.321(b)(1) and 4.16(b).  If he is, refer this case to the Under Secretary for Benefits or the Director of Compensation and Pension Service for this special consideration.

4.  If the claims are not granted to the Veteran's satisfaction, send him and his representative a Supplemental Statement of the Case (SSOC) and give them time to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration of these remaining claims.

The Veteran has the right to submit additional evidence and argument concerning these claims the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).

_________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


